UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6556


JEROME USHER,

                        Petitioner – Appellant,

           v.

KEITH W. DAVIS, Warden,

                        Respondent – Appellee,

           and

UNKNOWN,

                        Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00386-JRS)


Submitted:   September 23, 2014         Decided:   September 25, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerome Usher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome      Usher    seeks    to    appeal     the   district      court’s

order dismissing without prejudice his 28 U.S.C. § 2254 (2012)

petition.        The district court dismissed for failure to comply

with the court’s orders to complete the standardized form for

§ 2254 petitions and failure to respond to the show cause order

regarding exhaustion of state court remedies.                         This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain     interlocutory        and    collateral        orders,   28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                       The order that

Usher seeks to appeal is neither a final order nor an appealable

interlocutory      or     collateral     order,    as    Usher    may   re-file       his

§ 2254 petition in compliance with court orders.                        Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).          Accordingly, we deny permission to proceed in

forma pauperis and dismiss the appeal for lack of jurisdiction.

We deny Usher’s motion for appointment of counsel.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented      in   the    materials

before    this    court    and   argument      would     not   aid    the   decisional

process.



                                                                             DISMISSED

                                          2